In three cases between the same parties and raising similar issues, the defendants have appealed, and the plaintiff has moved to dismiss the appeals because the records fail to show the entry of the orders appealed from. In each case judgment against defendants, dated July 25, was entered July 26, 1929. Each record contains a written stipulation by counsel that on July 25 defendants made in open court an oral motion to open the judgment, and that the motion was by the court denied. The appeals are from those orders. The records fail to show that the orders were entered. That no appeal can be taken until after the entry of the judgment or order appealed from was held in Hahn v. Citizens State Bank, 25 Wyo. 467, 171 P. 889, 172 P. 705, which has been followed in many later cases. The motions to dismiss must be sustained. *Page 168